Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145879                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  35160 JEFFERSON AVENUE, L.L.C.,                                                                                    Justices
             Plaintiff/Counter
             Defendant-Appellant,
  v                                                                SC: 145879
                                                                   COA: 303152
                                                                   Macomb CC: 2010-000420-CH
  CHARTER TOWNSHIP OF HARRISON and
  BOARD OF MACOMB COUNTY ROAD
  COMMISSIONERS,
           Defendants,
  and
  IVAN DOVERSPIKE and KIMBERLY F.
  DOVERSPIKE,
           Defendants/Counter
           Plaintiffs-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 7, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
           s0225                                                              Clerk